Title: Comments on the Speech of James Elliott, 31 December 1807
From: Jefferson, Thomas
To: 


                        
                            
                                31 Dec 1807
                            
                        
                        Mr. Elliot, in his speech on the subject of gunboats, inserted in the National Intelligencer of Dec. 30.
                            quotes from the President’s message of Feb. 10. 1807 the following passage ‘in the remarkeable action between the Russian
                            flotilla of gun-boats & gallies, and a Turkish fleet of ships of the line and frigates in the Liman sea in 1788, the
                            latter, commanded by their most celebrated admiral, were completely defeated & several of their ships of the line
                            destroyed’ he adds that he ‘has not only consulted the professed annels of the times, but has obtained some information
                            from a writer who appears to have been personally acquainted with the scene of action’ & then he gives such an account
                            of the action as may suit the scope of his argument, but not naming either ‘the professed annels’ or ‘the writer who
                            seems to have been personally acquainted with the scene of action’, so as to enable his hearers to question his account,
                            it stands on his own personal authority only. mr Elliot’s situation probably had not given him an opportunity of
                            consulting the New annual register of 1789 which is certainly among ‘the professed annels of the times’ and the most
                            respectable of them. the following account of the two actions in the Liman, of the 19th. & 28th. of June 1788. is copied
                            verbally from that work. pa. 70. ‘a fleet of an inferior sort &c in which they had placed themselves.’ § in the
                            Leyden gazettes of Aug. 1. 22. & 28. 1788. the reader will find official & more detailed
                            accounts of these two actions  too long to be copied here. from these authorities taken together it appears the Turkish force was 16 ships of the line
                            9. frigates, and many smaller vessels. the Russian force 4. ships of the line, some frigates, and gallies (under which
                            denomination they include gunboats) making 27. in all. in the 1st. action of June 19 the small vessels on both sides were
                            alone engaged. the Turks were defeated, & having lost 4. of their number the residue retreived under the protection of
                            their ships of the line. that in the 2d. action of the 28th. the Turkish admiral carried his large as well as small
                            vessels into the [Liman] sea or lake. the Russians had in the mean time been reinforced by 22. gunboats carrying an 18.
                            pounder each. the result was by the annual register 9. vessels ships of the line & frigates taken or destroyed & by
                            the Leyden account 16. the remainder of the Turkish fleet, the large as well as small vessels, retreating under shelter of
                            the walls of Ocrakow. it does not appear in either account that any
                            part of the Russian force was ever engaged but the flotilla of small vessels, which were almost entirely gallies & gun
                            boats, and in the 2d. & decisive action were arranged in two lines in
                            the form of a Crescent. the reader will now judge for himself whether the statement in the message of Feb. 10. is not a
                            fair summary of these accounts, and whether it be true as mr Elliot has said that ‘it appears that no such battle as that
                            described in the message of Feb. 10. ever happened.’
                    